
	
		III
		112th CONGRESS
		2d Session
		S. RES. 431
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Ms. Cantwell submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Celebrating the 50th anniversary of the
		  1962 Seattle World’s Fair.
	
	
		Whereas, on April 21, 2012, the City of Seattle will
			 celebrate the 50th anniversary of the 1962 Seattle World’s Fair (referred to in
			 this preamble as the Seattle World’s Fair), which showcased the
			 optimism, energy, and innovative spirit of Seattle;
		Whereas more than 9,000,000 people visited the Seattle
			 World’s Fair, a number that represents roughly 3 times the total population of
			 the State of Washington at the time;
		Whereas the Seattle World’s Fair brought together the most
			 talented architects of the Pacific Northwest to create a civic legacy and the
			 treasured Seattle Center public space, which includes the Space Needle, the
			 Seattle Center Armory, the Pacific Science Center, the Coliseum (now known as
			 Key Arena), Memorial Stadium, the International Fountain, and
			 the Opera House;
		Whereas the Seattle World’s Fair facilitated the
			 construction of key transportation infrastructure, including the SR 520
			 floating bridge, the portion of Interstate 5 that traverses downtown Seattle,
			 and the Monorail;
		Whereas, to officially open the Seattle World’s Fair,
			 President John F. Kennedy used the same historic telegraphic key that had been
			 used to open the Alaska-Yukon-Pacific Exposition in Seattle 53 years
			 earlier;
		Whereas the attendance of music icon Elvis Presley in
			 Seattle during the filming of the movie It Happened at the World’s
			 Fair further elevated the City of Seattle as an international city for
			 the arts;
		Whereas the theme of the Seattle World’s Fair,
			 science, foreshadowed regional innovations in technology and
			 advanced manufacturing that now support world leading companies and tens of
			 thousands of high-paying jobs;
		Whereas some of the earliest satellite transmissions of
			 telephone calls and television broadcasts occurred at the Seattle World’s Fair,
			 and the Seattle area is now home to global information and communications
			 technology companies; and
		Whereas the Seattle World’s Fair celebrated aviation and
			 the new Space Age, and the aerospace industry in the Seattle area now employs
			 82,000 people (including 7,000 engineers), generates a combined annual revenue
			 of $32,000,000,000, and includes a cluster of 650 companies: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)celebrates the
			 50th anniversary of the 1962 Seattle World’s Fair;
			(2)commends the City
			 of Seattle for its innovation, growth, and entrepreneurial spirit during the
			 past 50 years;
			(3)supports the
			 Next Fifty initiative to develop a blueprint for success in
			 Seattle for the next half-century; and
			(4)requests that the
			 Secretary of the Senate transmit an enrolled copy of this resolution to the
			 City of Seattle for appropriate display.
			
